DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims require “at least some ultrasonic energy”.  However, this is seen as indefinite as “at least some” appears to operate as a relative term. The term “at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, this is seen as indefinite.
Claims 2-8 and 10-16 inherit this deficiency from which the claims they depend.
 Regarding claim 8, the claim is for a system, but in line 2 the claim reads “the method comprising”. It is unclear if the applicant is claiming a system or a method based on the claim language. Clarity is needed. For examination purposes, this claim will be considered a system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Asher et al., US 20180333189, herein referred to as "Asher".
Regarding claim 1, Asher reaches a combination ultrasonic energy and electrosurgical energy system (Figure 1: surgical system 10) comprising: a control circuit (Figure 1: controller 46); and an output circuit ([0022]: “the ultrasonic generator drive circuit (not shown) and/or RF generator drive circuit (not shown)”) coupled to the control circuit ([0028]) and configured to deliver energy to an output terminal for delivery to a patient ([0031]: “Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20)”), the output terminal configured to couple to an electrosurgical device ([0031]: “As noted above, generator (14) is a single output generator that can deliver power through a single port to provide both RF and ultrasonic energy such that these signals can be delivered separately or simultaneously to end effector (20) for cutting and/or sealing tissue. Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20) depending on the particular treatment being performed on the tissue.”) having two jaws (Figure 2A: clamp arm 26 and ultrasonic blade 28) with corresponding electrodes ([0019]), wherein the delivered energy includes at least some ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies”), wherein the control circuit (Figure 1: controller 46) is configured to: control the delivery of energy to biological tissue in electrical communication with two electrodes of the electrosurgical device ([0028] and [0022] and Figure 3: step 1320); measure a representation of a tissue parameter of the biological tissue (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426); and reduce a level of or terminate the delivery of energy based on a characteristic of the measured representation of the tissue parameter of the biological tissue (Figure 3: step 1326 and Figure 4: step 1434), wherein the delivered energy is a combination of electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312), and wherein the control circuit configured to reduce the level of or terminate the delivery of energy is configured to: reduce the level of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).
Regarding claim 2, Asher teaches the system of claim 1, wherein the control circuit (Figure 1: controller 46) configured to reduce the level of the ultrasonic energy is configured to: terminate the delivery of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”).
Regarding claim 3, Asher teaches the system of claim 1, wherein the control circuit (Figure 1: controller 46) is configured to: reduce the level of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy and terminating the electrosurgical energy is reducing the level of the electrosurgical energy to zero).
Regarding claim 4, Asher teaches the system of claim 3, wherein the control circuit (Figure 1: controller 46) configured to reduce the level of the electrosurgical energy is configured to: terminate the delivery of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy).
	Regarding claims 5 and 13, Asher teaches the system of claim 1 and the method of claim 9, respectively, wherein the delivered energy is a combination of electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312), and wherein the electrosurgical energy is power-controlled ([0034]: “controller (46) sets at least two predetermined termination parameters from a respective pair of collections of termination parameters stored in memory of controller (46) in a step (1316). Such termination parameters include, but are not necessarily limited to, RF impedance, ultrasonic energy cap, total energy cap, ultrasonic frequency change, or time.” Wherein the total energy cap means that the electrosurgical energy is power-controlled).
Regarding claims 6 and 14, Asher teaches the system of claim 1 and the method of claim 9, respectively, wherein the delivered energy is a combination of electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312), and wherein the electrosurgical energy is voltage-controlled ([0023]: “Accordingly, the clinician may selectively set or program various operating parameters of the generator, such as, current (I), voltage (V), frequency (f), and/or period (T) of a drive signal or signals generated by the ultrasonic and RF generator drive circuits (not shown).”).
Regarding claim 7, Asher teaches the system of claim 1 wherein the measured representation of the tissue parameter (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426) is an impedance value (Figure 4: step 1416 and [0034]: “Such termination parameters include, but are not necessarily limited to, RF impedance, ultrasonic energy cap, total energy cap, ultrasonic frequency change, or time.”), and wherein the control circuit (Figure 1: controller 46) is configured to: compare the impedance value to a threshold value (Figure 4: steps 1420, 1424, and 1428 wherein the threshold value is the set predetermined first termination parameter in step 1420); and reduce the level of the ultrasonic energy based on the comparison (Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).
Regarding claim 9, Asher teaches a method of delivering energy to a combination ultrasonic energy and electrosurgical energy device (Figure 1: surgical system 10), the method comprising: delivering energy to a biological tissue in electrical communication with two electrodes ([0019]) of an electrosurgical device ([0031]: “As noted above, generator (14) is a single output generator that can deliver power through a single port to provide both RF and ultrasonic energy such that these signals can be delivered separately or simultaneously to end effector (20) for cutting and/or sealing tissue. Such a single output port generator (14) has a single output transformer with multiple taps to provide power, either for RF or for ultrasonic energy, to end effector (20) depending on the particular treatment being performed on the tissue.”, wherein the delivered energy includes at least some ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312); measuring a representation of a tissue parameter of the biological tissue (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426); and reducing a level of or terminating the delivery of the energy based upon a characteristic of the measured representation of the tissue parameter (Figure 3: step 1326 and Figure 4: step 1434), wherein the delivered energy is a combination of electrosurgical energy and ultrasonic energy ([0018] and [0022]: “generator (14) drives a combination surgical instrument (12) with both ultrasonic and RF energies” wherein RF energy is electrosurgical energy and Figures 3-4: step 1312), and wherein reducing the level of or terminating the delivery of energy includes: reducing the level of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).
Regarding claim 10, Asher teaches the method of claim 9, wherein reducing the level of the ultrasonic energy includes: terminating the delivery of the ultrasonic energy ([0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.”).
Regarding claim 11, Asher teaches the method of claim 9, comprising reducing the level of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy and terminating the electrosurgical energy is reducing the level of the electrosurgical energy to zero).
Regarding claim 12, Asher teaches the method of claim 11, wherein reducing the level of the electrosurgical energy includes terminating the delivery of the electrosurgical energy (Figure 3: step 1326 and Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein the RF energy is electrosurgical energy).
Regarding claim 15, Asher teaches the method of claim 9 wherein the measured representation of the tissue parameter (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426) is an impedance value (Figure 4: step 1416 and [0034]: “Such termination parameters include, but are not necessarily limited to, RF impedance, ultrasonic energy cap, total energy cap, ultrasonic frequency change, or time.”), the method comprising: comparing the impedance value to a threshold value (Figure 4: steps 1420, 1424, and 1428 wherein the threshold value is the set predetermined first termination parameter in step 1420); and reducing the level of the ultrasonic energy based on the comparison (Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asher in view of Shelton, IV et al., US 20190201044, herein referred to as "Shelton".
Regarding claims 8 and 16, Asher teaches the system of claim 1 and the method of claim 9, respectively, wherein the measured representation of the tissue parameter (Figure 3: steps 1314 and 1318 and Figure 4: steps 1314, 1416, 1418, 1424, and 1426) is an impedance value (Figure 4: step 1416 and [0034]: “Such termination parameters include, but are not necessarily limited to, RF impedance, ultrasonic energy cap, total energy cap, ultrasonic frequency change, or time.”), the method comprising: comparing the impedance value to a threshold value (Figure 4: steps 1420, 1424, and 1428 wherein the threshold value is the set predetermined first termination parameter in step 1420); and reducing the level of the ultrasonic energy based on the comparison (Figure 4: step 1434 and [0034]: “In response, controller terminates the RF and ultrasonic energies to inhibit transecting the tissue.” Wherein terminating the ultrasonic energy is reducing the level of the ultrasonic energy to zero). Asher does not explicitly teach a system or method wherein the measured representation of the tissue parameter is a change in impedance. 
However, Shelton discloses a system and method wherein the measured representation of the tissue parameter is a change in impedance (0415]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system taught by Asher with a change in impedance as a tissue parameter as disclosed by Shelton because a sudden increase in tissue impedance could indicate successful coagulation (Shelton [0442]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794